By Judge Melvin R. Hughes, Jr.
At last week’s hearing, Victor Stembridge brought on a motion to reduce his post divorce spousal support obligation. The parties have been divorced since June 7,1985.
Code § 20-109 grants courts continuing jurisdiction to modify awards where changed circumstances are demonstrated. Thus, “[the] statutory scheme recognizes that comparative needs and capacities change as circumstances change, that changes are not fairly predictable, and that spousal support awards must be determined in light of contemporary circumstances and ... redetermined [if necessary] in light of new circumstances.” Jacobs v. Jacobs, 219 Va. 993, 995, 254 S.E.2d 56, 58 (1979).
Blank v. Blank, 10 Va. App. 1, 4 (1990). By order dated April 15,1992, the court ordered that Victor pay Janie Stembridge (Janie) $75.00 per month and maintain health insurance. In addition Victor is required to pay $200.00 of the health insurance policy deductible of $500.00.
At the hearing it was uncontested that at the time of the April, 1992 order the insurance premium Victor was required to pay monthly to maintain health insurance benefits was $276.00. Now, that cost has increased to $401.00 a month while Victor’s salary has increased only 40% during this time. It was also uncontested that Janie has not made any claim under the policy during this time. On the basis of the increase Victor asks for a reduction. The court has decided to grant a reduction.
*434The marked increase in this expense compared with only a slight increase in salary makes for a change in circumstances under Va. Code § 20-109. There is also the longstanding problem of Janie’s undefined medical conditions and her claimed inability to have gainful employment because of her health concerns, which, as before, remain undiagnosed and untreated.
The reduction will be to $300.00 for health insurance which Victor can pay direct to any insurer or to Janie. Accordingly, Victor shall continue to pay $75.00 a month plus $300.00 for health insurance.